DETAILED ACTION

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s independent claim 1 reads over what is considered to be the closest prior art (Chovich), at least with regard to claim limitations directed to at least one fin connected with a spring configured to rotate the fin radially outward, wherein the at least one fin rotates radially outward after being fired from a weapon; a plurality of independent segments connected with a projectile, each segment connected with at least one adjacent segment and forming an outer casing; wherein the plurality of segments disconnect from one another and the projectile after the at least one fin induces rotation of a mechanical timer after rotating radially outward, so as to change a configuration of the projectile from a closed configuration to an open configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641